Citation Nr: 1129366	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, from June 19, 2001 to July 8, 2009?

2.  What evaluation is warranted for lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, from July 9, 2009, to March 7, 2010?

3.  What evaluation is warranted for lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, since March 8, 2010?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for lumbar degenerative disc disease and assigned a 10 percent evaluation from June 19, 2001.  The Veteran appealed the evaluation assigned.  The case was certified to the Board by the Pittsburgh, Pennsylvania Regional Office.

In a September 2010 rating decision, the RO granted a 20 percent evaluation for lumbar degenerative disc disease from July 9, 2009, and a 40 percent evaluation from March 8, 2010.

In June 2009, the Board remanded, inter alia, the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, and the question what evaluation was warranted for lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, since June 19, 2001.  While the claims were on appeal, the RO granted entitlement to service connection for peripheral neuropathy of the lower extremities, and assigned each lower extremity a 40 percent evaluation, effective January 9, 2006.  There is no indication in the claims file that the Veteran appealed either the ratings or effective dates assigned.  Thus, the issues involving peripheral neuropathy of the lower extremities have been resolved and are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  From June 19, 2001, to May 25, 2005, lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, was not manifested by a moderate limitation of lumbar motion, moderate intervertebral disc syndrome; or by forward flexion of the thoracolumbar spine less than 61 degrees; or by a combined range of motion of the thoracolumbar spine less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From May 26, 2005, to March 7, 2010, lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, was manifested by no more than moderate limitation of lumbar motion and by forward thoracolumbar flexion less than 61 degrees; but it was not manifested by a severe limitation of lumbar motion; a severe intervertebral disc syndrome; forward flexion of the thoracolumbar spine to less than 31 degrees; favorable thoracolumbar ankylosis; or incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.

3.  Since March 8, 2010, lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, has not been manifested by unfavorable ankylosis of the lumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or by a pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent from June 19, 2001, to May 25, 2005, for lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an initial evaluation of 20 percent, but no higher, from May 26, 2005, to March 7, 2010, for lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for an initial evaluation in excess of 40 percent from March 8, 2010, for lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining  identified and available evidence needed to substantiate the claim and, as warranted by law, affording VA examinations.   VA provided the Veteran with a hearing before the Board in March 2009.  In June 2009, the Board remanded the claim to provide the Veteran with another examination.  Two examinations were completed in March and December 2010.  Thus, the remand instructions have been completed.

The Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


II.  Analysis

The Veteran contends that he warrants higher evaluations than those currently assigned for the service-connected lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1.  In his notice of disagreement following the award of service connection and the assignment of the 10 percent evaluation, the Veteran stated that he could no longer participate in many simple things and pleasures.  He stated he could not sleep at night without pain medication.  He also stated it would sometimes take several hours in the morning before he could walk and move without severe pain.  See July 2005 statement.  

In an October 2008 statement, the Veteran stated that he had received four lumbar injections to help alleviate the pain.  He described the pain as severe.  At the August 2009 hearing before the undersigned, the Veteran testified he had had two surgeries on his back.  He complained of leg pain and numbness associated with the low back disability, and stated that he wore the TENS unit frequently for pain purposes.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States Court of Appeals for Veterans Claims explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Veteran filed his claim for entitlement to service connection for a low back disability in June 2001.  When the RO awarded the benefit, it assigned an effective date of June 19, 2001.  The general rating criteria for spinal disabilities under 38 C.F.R. § 4.71a, were revised in September 2003.  The timing of this change requires the Board to first consider the claim under the old regulations during the entire appeal period.  It considers the claim under the new regulations after the effective date of the new regulations.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  Under the regulations in effect prior to September 26, 2003, slight limitation of lumbar motion warranted a 10 percent disability rating.  A moderate limitation of lumbar motion warranted a 20 percent evaluation.  A severe limitation of lumbar motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Unfavorable ankylosis of the lumbar spine warranted a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

An intervertebral disc syndrome warranted a noncompensable evaluation if postoperative, cured.  A 10 percent evaluation was warranted if an intervertebral disc syndrome was mild.  A 20 percent evaluation was warranted if it was moderate with recurring attacks.  A 40 percent evaluation was applicable for an intervertebral disc syndrome if severe with recurrent attacks and intermittent relief.  A 60 percent evaluation was warranted for a pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

New Regulations.  Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including a strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine less than 61 degrees; a combined range of motion of the thoracolumbar spine less than 121 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under the Formula for Rating Intervertebral Disc Syndrome, a 10 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  
 
Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The RO has staged the Veteran's disability rating for the service-connected lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, throughout the appeal period as reflected by the issues on the title page of this decision.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent from June 19, 2001, to May 25, 2005.  The Board further finds that the evidence supports a 20 percent evaluation, but no higher, from May 26, 2005, to March 7, 2010, for lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1.  Finally, the preponderance of the evidence is against entitlement to an initial evaluation in excess of 40 percent at any time since March 8, 2010.  The Board will address each disability evaluation separately to explain its reasons for this determination.

Initially, the Veteran was denied entitlement to service connection for lower extremity peripheral neuropathy in an October 2005 Board decision.  Entitlement to service connection for peripheral neuropathy in the lower extremities was subsequently granted in a September 2010 rating decision, and as noted above, each affected lower extremity was assigned a 40 percent evaluation, effective January 9, 2006.  Because entitlement to service connection for these disabilities had been denied in October 2005 and the Veteran did not appeal that determination, that decision is final.  38 U.S.C.A. § 7104 (West 2002).  Thus, the Board may not consider symptoms due to peripheral neuropathy as being a service-connected disability prior to January 9, 2006.  


A.  10 percent Evaluation

The Board finds that entitlement to an initial evaluation in excess of 10 percent from June 19, 2001, to May 25, 2005, for lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, is not warranted.  Specifically, the service-connected disability was not manifested by a moderate limitation of lumbar motion, a moderate intervertebral disc syndrome, forward thoracolumbar flexion less than 61 degrees; by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, an October 2001 VA examination report shows that the Veteran had 70 degrees of flexion and 25 degrees of extension, bilateral lateral flexion, and bilateral rotation.  The Veteran's gait was found to be normal.  A June 2002 private medical record shows that the Veteran had flexion to 80 degrees with lateral bending and extension limited to 15 degrees.  A November 2002 private medical record shows that the examiner noted there was no significant tenderness in the spine.  

Such clinical findings fail to show evidence of a moderate limitation of lumbar motion, flexion less than 61 degrees, a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, entitlement to an initial evaluation in excess of 10 percent from June 19, 2001, to May 25, 2005, is not warranted.

In considering DeLuca, the evidence of record preponderates against finding that the Veteran had pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 10 percent evaluation.  See October 2001, June 2002, and November 2002 medical records.  Moreover, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a (2010).

The Board notes that the new criteria do not apply to the above-described clinical findings because they were reported prior to the effective date of the new criteria.  The claims file does not contain clinical findings after September 2003 and before May 26, 2005, upon which to base a higher evaluation.

B.  20 percent Evaluation

The Board finds that entitlement to an initial evaluation of 20 percent, but no higher, from May 26, 2005, to March 7, 2010, for lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, is warranted.  The Board has chosen this effective date for the award of the 20 percent evaluation based upon clinical findings from a VA examination conducted on May 26, 2005.  Specifically, the examiner stated the Veteran had 60 degrees of flexion, which would fall under the 20 percent evaluation of the amended criteria.  Thus, the 20 percent evaluation is warranted as of May 26, 2005.  

However, between May 26, 2005 and March 7, 2010, the service-connected disability was not manifested by evidence of a severe limitation of lumbar motion; a severe intervertebral disc syndrome; forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 but less than 6 weeks during any 12 month term.  For example, as already noted above, the Veteran had flexion limited to 60 degrees in May 2005.  The examiner noted there was no pain on motion.  In the July 2009 VA examination report, the examiner stated the Veteran had 45 degrees of flexion.  Considering the old criteria (Diagnostic Code 5292), both of these ranges do not establish a severe limitation of lumbar motion, but rather show no more than moderate limitation of lumbar motion.  Neither finding warrants a 40 percent rating under the new criteria given that flexion was 31 degrees or greater, and there was no evidence of thoracolumbar ankylosis.

It bears repeating that there is no evidence whatsoever of thoracolumbar ankylosis.  See Diagnostic Code 5289.  In fact, because motion was reported in at least one plane of movement there is clear evidence against finding ankylosis.  Ankylosis contemplates no motion.  See Dorland's Illustrated Medical Dictionary 94 (31st ed.2007) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  See also Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  Considering the new criteria, both reports regarding any limitation of flexion fall into the 20 percent range.  Additionally, there is no lay or medical evidence that the Veteran has had any incapacitating episodes, manifested by a medical professional prescribing bed rest.  Thus, a higher evaluation under these criteria would not be warranted.

As noted above, the Veteran has been awarded entitlement to service connection for lower extremity peripheral neuropathy due to lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1.  Each lower extremity disorder was assigned a 40 percent evaluation effective January 9, 2006.  These symptoms may only be considered as part of the service-connected disability since January 9, 2006.  (Previously, such symptoms were determined not to be due to the service-connected low back disability in a final October 2005 Board decision).  

Applying the old criteria under Diagnostic Code 5293 to the service-connected disability will not assist the Veteran in obtaining a higher evaluation.  The Board has awarded a 20 percent evaluation for the low back disability as of March 26, 2005.  

As of January 9, 2006, the service-connected disability has a combined evaluation of 70 percent.  See 38 C.F.R. § 4.25 (2010).  The maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) is 60 percent.  Thus, the former Diagnostic Code 5293 would not assist the Veteran in obtaining a higher evaluation.  The Veteran cannot receive one evaluation under Diagnostic Code 5293 and separate evaluations for peripheral neuropathy of the lower extremities, as that would violate the doctrine against pyramiding.  See 38 C.F.R. § 4.14 (2010).

In considering DeLuca, the evidence of record is against showing that the Veteran has pain, fatigability, incoordination, and other such symptoms which are not contemplated by the 20 percent evaluation assigned in this decision.  See May 2005 and July 2009 VA examination reports.  Moreover, it bears repeating that under the new regulation the rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.

To conclude, from May 26, 2005, to March 7, 2010, the evidence establishes that the Veteran warrants a 20 percent evaluation for lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, but no higher.

C.  40 percent Evaluation

The Board finds that entitlement to an initial evaluation in excess of 40 percent since March 8, 2010, is not warranted.  Specifically, the service-connected disability has not been manifested by unfavorable lumbar ankylosis or unfavorable thoracolumbar ankylosis.  A March 8, 2010, VA examination report showed that the Veteran had 10 degrees of flexion.  A December 2010 VA examination report showed that the Veteran had 20 degrees of flexion.  Such ranges of motion are indicative of a severe limitation of lumbar motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Considering the new criteria, the ranges of flexion also fall within the 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Still, because both examinations show that the Veteran retained some motion, this is evidence against finding ankylosis-whether favorable or unfavorable.  Thus, a higher evaluation is not available whether applying the old or the new criteria.  In order to warrant a 50 percent evaluation, there must be evidence of unfavorable ankylosis of the spine, which the Veteran does not have.

The same finding mentioned above regarding the application of the old Diagnostic Code 5293 applies here.  Since March 8, 2010, the Veteran has been in receipt of a combined 80 percent evaluation for the limitation of lumbar motion and neurological symptoms.  With the maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) being 60 percent, that Code does not assist the Veteran in obtaining a higher evaluation.  

Lastly, there is no evidence of the Veteran having incapacitating episodes as that term is defined by regulation.  That is, there is no evidence of physician prescribed bed rest.  Thus, the criteria for rating intervertebral disc syndrome would not be applicable, and would not assist the Veteran in obtaining a higher evaluation.

In considering DeLuca, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 40 percent evaluation.  See March and December 2010 VA examination reports.  Moreover, it bears repeating that under the new regulation the rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.

D.  Extraschedular Evaluation & Conclusion

The symptoms presented by the service-connected lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, are fully contemplated by the rating schedule, which includes both the old and the new criteria.  The appellant's loss of lumbar motion has gone from slight to moderate to severe.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  The Veteran has not been hospitalized for the disability at any time during the appellate term.  There is no lay or medical evidence that the disability has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this decision, the Board has assigned disability ratings for the service-connected lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, as follows:  10 percent from June 19, 2001; 20 percent from May 26, 2005; and 40 percent from March 8, 2010.  In light of prior rating decisions, the Board's actions herein change only the effective date of the award of the 20 percent evaluation.  That benefit is now granted from May 26, 2005.
   
In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent that the appeal is granted in part, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board also considered the decision in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (A request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.)   In this case, however, the appellant's most recent VA examination shows that he is working.  Evidence of employability negates any need to adjudicate a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


ORDER

Entitlement to an initial evaluation in excess of 10 percent from June 19, 2001, to May 25, 2005, for lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, is denied.

Entitlement to an initial evaluation of 20 percent, but no higher, from May 26, 2005, to March 7, 2010, for lumbar degenerative disc disease, status post diskectomy at L4-L5 and L5-S1, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 40 percent since March 8, 2010, for lumbar degenerative disc disease, status post discectomy at L4-L5 and L5-S1, is denied.



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


